Name: Council Decision 2008/389/CFSP of 7 April 2008 concerning the conclusion of the Agreement between the European Union and the Central African Republic on the status of the European Union-led forces in the Central African Republic
 Type: Decision
 Subject Matter: defence;  cooperation policy;  European construction;  Africa
 Date Published: 2008-05-24

 24.5.2008 EN Official Journal of the European Union L 136/45 COUNCIL DECISION 2008/389/CFSP of 7 April 2008 concerning the conclusion of the Agreement between the European Union and the Central African Republic on the status of the European Union-led forces in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 25 September 2007, the United Nations Security Council adopted Resolution 1778 (2007) approving the establishment of a United Nations mission in the Central African Republic and in Chad (Minurcat) and authorising the European Union to deploy in those countries, for a period of one year from the date on which its initial operating capability is declared, an operation aimed at supporting the United Nations mission. The Resolution also requested the Governments of Chad and the Central African Republic and the European Union to conclude status-of-forces agreements for the European Union operation as soon as possible. (2) On 15 October 2007, the Council adopted Joint Action 2007/677/CFSP on the European Union military operation in the Republic of Chad and in the Central African Republic (EUFOR Tchad/RCA) (1). (3) Following authorisation by the Council on 18 September 2007, in accordance with Article 24 of the Treaty on European Union, the Presidency, assisted by the Secretary General/High Representative, negotiated an Agreement between the European Union and the Central African Republic on the status of the European Union-led forces in the Central African Republic. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Central African Republic on the status of the European Union-led forces in the Central African Republic is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 279, 23.10.2007, p. 21.